J-S07020-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                  IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                            Appellee

                       v.

KEITH BLANCO,

                            Appellant              No. 1253 MDA 2014


            Appeal from the Judgment of Sentence of June 16, 2014
                 In the Court of Common Pleas of Berks County
              Criminal Division at No(s): CP-06-CR-0005358-2013


BEFORE: BENDER, P.J.E., OLSON AND OTT, JJ.

MEMORANDUM BY OLSON, J.:                       FILED FEBRUARY 27, 2015

       Appellant, Keith Blanco, appeals from the judgment of sentence

entered on June 16, 2014, as made final by the denial of Appellant’s post-

sentence motion on June 25, 2014. On this direct appeal, Appellant’s court-

appointed counsel has filed both a petition to withdraw as counsel and an

accompanying brief pursuant to Anders v. California, 386 U.S. 738 (1967)

and Commonwealth v. Santiago, 978 A.2d 349 (Pa. 2009).1 We conclude

that Appellant’s counsel has complied with the procedural requirements

necessary to affect withdrawal. Moreover, after independently reviewing the

record, we conclude that the instant appeal is wholly frivolous.       We,



____________________________________________


1
    See also Commonwealth v. McClendon, 434 A.2d 1185 (Pa. 1981).
J-S07020-15



therefore, grant counsel’s petition to withdraw and affirm Appellant’s

judgment of sentence.

       After Appellant was arrested on October 20, 2013, the Commonwealth

charged Appellant with one count of possession of a controlled substance

with the intent to deliver (hereinafter “PWID”), one count of possession of a

controlled substance, and two counts of failure to stop at a clearly marked

stop sign.2 On June 16, 2014, Appellant proceeded to a bifurcated trial on

the charges, with the jury sitting as the fact-finder on the PWID and simple

possession charges, and the trial court sitting as the fact-finder on the

failure to stop at a clearly marked stop sign charges.

       During Appellant’s trial, City of Reading Police Officer Nathan Matz

testified that, in the early morning hours of October 20, 2013, he was in full

uniform and was driving a marked patrol car in the city of Reading, when he

witnessed Appellant drive “straight through” two stop signs.       N.T. Trial,

6/16/14, at 5-6.        After witnessing these Motor Vehicle Code violations,

Officer Matz effectuated a traffic stop of Appellant’s vehicle and, during the

stop, Officer Matz had cause to place Appellant under arrest.3 Id. at 6. The

search of Appellant’s person incident to arrest revealed that Appellant
____________________________________________


2
   35 P.S. § 780-113(a)(30) and (16), and 75 Pa.C.S.A. § 3323(b),
respectively.
3
  The affidavit of probable cause declares that Appellant was arrested
because he had “two verified scofflaw warrants for harassment tickets.”
Affidavit of Probable Cause, 10/20/13, at 1.



                                           -2-
J-S07020-15



possessed $164.00 and one large sandwich bag that contained 27 separate

baggies of cocaine.   Id. at 9-10 and 19-20. The baggies of cocaine were

color-coded and were divided as follows:     ten individual pink baggies, six

individual black baggies, one blue baggie, and a separately bundled packet

of ten black baggies. Id. at 9-10. The total weight of the cocaine in all of

the baggies was approximately 11.1 grams. Id. at 14.

     As Officer Matz testified, while he and City of Reading Criminal

Investigator Kevin Haser were questioning Appellant:

        [Appellant] told us that he works as the head of security for
        Sam’s Goose House, which is a local bar which was about
        two blocks away from where I originally spotted him on
        Union Street.     He said he left.     The bar closed [at]
        approximately 2:00, and he hung around and closed up the
        place.

        He said that he was going to a party later that night, and
        that people, friends, his cousin, his cousin’s girlfriend, gave
        him money to purchase drugs for the party. He said to us
        that he put in the pot, he put $60[.00] of his own money
        into the collective fund and that he had collected a total of
        $400[.00] to go buy cocaine for their party. That was
        supposed to be after he was done work right at the location
        where I pulled him over. . . .

        So he told us he collected the $400[.00] and when he was
        done work, he left work on foot. He said he walked down
        the street looking for somebody to sell him cocaine. And he
        said there was a guy he asked, do you know of anybody
        that has any cocaine. The guy said I do. [Appellant] said
        he wanted a specific quantity. He asked for seven grams of
        cocaine and the guy said I don’t have seven grams, but I
        can give you what I have.

        So [Appellant] handed [the man] $400[.00], according to
        his [statement], and he received all the 27 bags of cocaine
        that [were recovered]. He continued with this story and

                                     -3-
J-S07020-15


        said that he was going back to, like he said, that bar, and
        that he was supposed to give it to everybody there. He . . .
        said he was going to take the bag, lay it on the table and
        spread it out to everybody and everybody can grab the
        drugs that they wanted. So he said he was delivering it for
        the people that gave him the money.

Id. at 12-13.

      During trial, the Commonwealth also presented the testimony of City

of Reading Criminal Investigator Kevin Haser, whom the trial court accepted

as an expert in the fields of “drug culture as well as the methods of

trafficking, methods of ingestion and use in Berks County and the pricing

structure and so forth.” Id. at 31. Criminal Investigator Haser testified that

– based upon his training, education, and experience, and upon the evidence

of the case – all of the cocaine in this case was possessed with the intent to

deliver. Id. at 32. As Criminal Investigator Haser testified:

        There [are] several different factors that led . . . to my
        opinion of possession with intent to deliver. First thing that
        I will cover here is the sandwich bag. . . . [It] contained all
        of the 27 bags that [Appellant] possessed on his person.

        The reason that this is significant is that all your drugs are
        in one place on your body. You don’t have five bags in one
        pocket, seven bags in another and so on and so forth
        spread throughout differen[t] pockets. It is all contained in
        one area so it’s easier to distribute. You can reach into one
        pocket, pull out this bag, a person asked you how many
        bags they want, two, four, you can reach into one bag and
        pull out those items.

        The next thing that was a factor here is the different color
        bags. All right. We have 16 black bags, [ten] pink[,] and
        one blue. That is significant in itself because we have
        different weights in each of these bags.      So we have
        different weights and we have different prices for different


                                     -4-
J-S07020-15


        weights.    So each one of these colored bags costs a
        different amount.

        So if someone says, hey, can I have a $20[.00] bag or [a]
        $10[.00] bag, he’s going to be able to reach in this
        container and pull out a pink, blue[,] or black bag and that
        is going to be the bag that they are asking for the dollar
        amount.

                                    ...

        [A]ltogether combined, all these drugs here, street value-
        wise costs anywhere from $920[.00] to [$1,020.00,]
        depending if these bags sold for $50[.00] or $60[.00]. So
        that being said, you have $1,000[.00] approximately worth
        of drugs here. If a drug dealer was going to buy this
        amount of drugs in bulk amount, like I said, we have 11
        grams bulk amount of drugs here, typically in the City of
        Reading a gram of cocaine to buy in bulk costs anywhere
        from $40[.00] to $45[.00]. So . . . going off of $45[.00] a
        gram at 11 grams, [you have] almost $500[.00] worth of
        drugs [if purchased in bulk].

        Drug dealing is a business. These people sell drugs to make
        money. You make an initial investment of $500[.00], like I
        said, your return for all these drugs for street sales you’re
        looking at [$1,000.00].        You’re doubling your initial
        investment and it’s a job.

                                    ...

        [Further,] 11 grams is quite a bit of [cocaine]. As you
        heard Officer Matz say, . . . [Appellant said] he has a bad
        cocaine habit. Through my interviews and speaking with
        users and drug dealers, to use between one to two grams a
        day is quite a bit. Two grams a bit [sic]. You’re a heavy
        user. You will be high most of the day. You wouldn’t be
        able to function, you know, have a job or function at your
        job.

Id. at 33-37.




                                    -5-
J-S07020-15



      Criminal Investigator Haser also testified that he did not believe

Appellant was truthful when he told the officers that he purchased the

cocaine that night, from a street-dealer, for $400.00. Criminal Investigator

Haser testified:

        Now, I’d like to remind you again that street value-wise of
        all these drugs we’re looking at over $1,000[.00]. And,
        again, drug dealing is a business. A drug dealer is not
        going to give away his product for what he buys it for. He’s
        not going to make money on this. He’s not going to sell
        $400[.00] worth of drugs that he bought for $400[.00].

Id. at 39-40.

      Finally, Criminal Investigator Haser testified consistently with Officer

Matz, and stated that, during questioning, Appellant had admitted to

possessing the cocaine with the intent to distribute.    Criminal Investigator

Haser testified:

        [During questioning, Appellant stated that h]e bought these
        drugs for $400[.00] and his intention was to – after going to
        a private club to go to another house party where all his
        friends that gave him money to purchase these drugs, his
        intent was to place it on the table and that everybody was
        going to dip into it and use what they wanted to use.

Id. at 40.

      Following Criminal Investigator Haser’s testimony, the Commonwealth

rested its case.    Appellant then testified in his own defense.         During

Appellant’s testimony, Appellant: testified that, on the night of his arrest, he

purchased all of the cocaine off of a street-dealer for $400.00; testified that,

at the time of his arrest, he “used cocaine pretty much every day” and would



                                     -6-
J-S07020-15



ingest “two to three grams” of cocaine on a weekend night; testified that, at

the time of his arrest, he could “probably ingest anywhere from 14 to 16

grams of cocaine” in a night; testified that, with respect to the cocaine found

on his person that night, he had purchased all of the cocaine with his own

money and he had possessed the cocaine for purely personal use; and,

denied that, on the night of his arrest, he told the police that he purchased

and possessed the cocaine with the intent of sharing it with his friends at a

party. Id. at 49-54.

      At the conclusion of Appellant’s trial, the jury found Appellant guilty of

PWID and simple possession and the trial court found Appellant not guilty of

the two counts of failure to stop at a clearly marked stop sign.       The trial

court then sentenced Appellant to serve a term of 27 months to ten years in

prison for the PWID conviction – which is a sentence that falls within the

aggravated range of the sentencing guidelines.

      As the trial court explained, one of the reasons it chose to sentence

Appellant in the aggravated range of the sentencing guidelines was because

Appellant had been untruthful in his testimony before the court.       The trial

court explained:

        All right.    Well, I have reviewed the [pre-sentence
        investigation report (hereinafter “PSI”)] in this matter. . . .
        I have, as the trial judge, taken into account obviously all of
        the testimony that I’ve heard. I’ve taken into account the
        information that’s been provided at this proceeding, at the
        sentencing proceeding.       I have taken into account the
        findings of the jury, which was paramount here. The jury’s
        findings are that [Appellant] had a very, very significant


                                     -7-
J-S07020-15


        quantity of drugs and that he possessed those drugs for
        distribution, delivery.

        And, unfortunately, I’m troubled significantly by the fact
        that [Appellant] took the witness stand in his own behalf,
        which he’s certainly entitled to do, and we don’t hold that
        against him, but the testimony that he gave has been
        completely rejected by the jury and the jury determined,
        obviously, that [Appellant] was mendacious in this court,
        and that is something that I can and will take into account
        in determining what the appropriate sentence here ought to
        be.

        It is one thing to exercise the rights that you have, but it’s
        another entirely to testify in such a fashion that is false.
        And this is a problem that we have sometimes in cases and
        sometimes we do not. Obviously, if the jurors had believed
        [Appellant’s] testimony, [Appellant] would have been
        acquitted as to [the PWID count]. The jury concluded that
        [Appellant] was testifying untruthfully with respect to that.

        . . . [Appellant] received what appears to be a county
        sentence for his previous delivery charge, which according
        to the PSI, was in 1996, and on the other matters in which
        he’s been incarcerated they were always county sentences.
        . . . Obviously, the county jail did not meet [Appellant’s]
        rehabilitative needs.

N.T. Sentencing, 6/16/14, at 68-69 (some internal capitalization omitted).

     On June 24, 2014, Appellant filed a timey post-sentence motion,

where he claimed that the evidence was insufficient to support his PWID

conviction and that the trial court abused its discretion at sentencing. The

latter claim was, however, mere boilerplate.       Indeed, Appellant simply

claimed: “that imposing such a harsh sentence [was] manifestly excessive

based upon the facts elicited at trial and [Appellant’s] prior record.”

Appellant’s Post-Sentence Motion, 6/24/14, at 2.



                                    -8-
J-S07020-15



       The trial court denied Appellant’s post-sentence motion on June 25,

2014 and Appellant filed a timely notice of appeal. On appeal, Appellant’s

court-appointed counsel filed a petition for leave to withdraw accompanied

by an Anders brief. Within the Anders brief, Appellant raises the following

claims:4

           [1.] Whether the evidence was insufficient to support the
           guilty verdict on the charge of [PWID] where the
           Commonwealth failed to establish beyond a reasonable
           doubt that [Appellant] possessed cocaine with the intent to
           deliver the drugs because [Appellant] testified that the
           cocaine was for his personal use due to his “bad cocaine
           habit?”

           [2.] Whether [Appellant’s] sentence of 27 months to [ten]
           years in a state correctional institution was manifestly
           excessive, clearly unreasonable, and contrary to the
           fundamental norms underlying the Sentencing Code, where
           the court imposed a sentence in the aggravated guideline
           range without stating sufficient reasons on the record for
           the upward deviation because the court improperly relied
           upon [Appellant’s] alleged mendacity?

Appellant’s Brief at 5.

       Before reviewing the merits of this appeal, this Court must first

determine whether counsel fulfilled the necessary procedural requirements


____________________________________________


4
  The trial court ordered Appellant to file a concise statement of errors
complained of on appeal, pursuant to Pennsylvania Rule of Appellate
Procedure 1925(b). In accordance with Pa.R.A.P. 1925(c)(4), Appellant’s
court-appointed counsel filed a “statement of intent to file an
Anders/McClendon brief in lieu of filing a [Pa.R.A.P. 1925(b) s]tatement.”
Pa.R.A.P. 1925(c)(4).




                                           -9-
J-S07020-15


for withdrawing as counsel.     Commonwealth v. Miller, 715 A.2d 1203,

1207 (Pa. Super. 1998).

     To withdraw under Anders, court-appointed counsel must satisfy

certain technical requirements.   First, counsel must “petition the court for

leave to withdraw stating that, after making a conscientious examination of

the record, counsel has determined that the appeal would be frivolous.”

Miller, 715 A.2d at 1207.     Second, counsel must file an Anders brief, in

which counsel:

        (1) provide[s] a summary of the procedural history and
        facts, with citations to the record; (2) refer[s] to anything in
        the record that counsel believes arguably supports the
        appeal; (3) set[s] forth counsel’s conclusion that the appeal
        is frivolous; and (4) state[s] counsel’s reasons for
        concluding that the appeal is frivolous. Counsel should
        articulate the relevant facts of record, controlling case law,
        and/or statutes on point that have led to the conclusion that
        the appeal is frivolous.

Santiago, 978 A.2d at 361.

     Finally, counsel must furnish a copy of the Anders brief to his client

and advise the client “of [the client’s] right to retain new counsel, proceed

pro se or raise any additional points worthy of this Court’s attention.”

Commonwealth v. Woods, 939 A.2d 896, 898 (Pa. Super. 2007).

     If counsel meets all of the above obligations, “it then becomes the

responsibility of the reviewing court to make a full examination of the

proceedings and make an independent judgment to decide whether the

appeal is in fact wholly frivolous.” Santiago, 978 A.2d at 355 n.5, quoting


                                    - 10 -
J-S07020-15


McClendon, 434 A.2d at 1187.       It is only when both the procedural and

substantive requirements are satisfied that counsel will be permitted to

withdraw.

      In the case at bar, counsel met all of the above procedural obligations.

We must, therefore, review the entire record and analyze whether this

appeal is, in fact, wholly frivolous.   Our analysis begins with the issues

raised in the Anders brief.

      Appellant first claims that the evidence was insufficient to support his

conviction for PWID. The claim is frivolous.

      We review Appellant’s sufficiency of the evidence claim under the

following standard:

        The standard we apply in reviewing the sufficiency of the
        evidence is whether viewing all the evidence admitted at
        trial in the light most favorable to the verdict winner, there
        is sufficient evidence to enable the fact-finder to find every
        element of the crime beyond a reasonable doubt.             In
        applying the above test, we may not weigh the evidence
        and substitute our judgment for [that of] the fact-finder. In
        addition, we note that the facts and circumstances
        established by the Commonwealth need not preclude every
        possibility of innocence.        Any doubts regarding a
        defendant’s guilt may be resolved by the fact-finder unless
        the evidence is so weak and inconclusive that as a matter of
        law no probability of fact may be drawn from the combined
        circumstances. The Commonwealth may sustain its burden
        of proving every element of the crime beyond a reasonable
        doubt by means of wholly circumstantial evidence.
        Moreover, in applying the above test, the entire record must
        be evaluated and all evidence actually received must be
        considered. Finally, the trier of fact while passing upon the
        credibility of witnesses and the weight of the evidence
        produced, is free to believe all, part or none of the
        evidence.

                                    - 11 -
J-S07020-15



Commonwealth v. Brown, 23 A.3d 544, 559-560 (Pa. Super. 2011) (en

banc), quoting Commonwealth v. Hutchinson, 947 A.2d 800, 805-806

(Pa. Super. 2008).

      Appellant claims that the evidence was insufficient to support his PWID

conviction. Essentially, Appellant claims that the jury should have credited

his trial testimony – where Appellant testified that he purchased the cocaine

with his own money and for his own, personal use – and that the jury should

have disregarded the evidence which tended to demonstrate that Appellant

possessed the cocaine with the intent to distribute. The claim is frivolous.

      To establish the offense of possession with intent to deliver a

controlled substance, the Commonwealth must prove beyond a reasonable

doubt that the defendant both possessed a controlled substance and had the

intent to deliver it. Commonwealth v. Kirkland, 831 A.2d 607, 611 (Pa.

Super. 2003), appeal denied, 847 A.2d 1280 (Pa. 2004).         In determining

whether the defendant had the intent to deliver a controlled substance,

courts may consider several relevant factors, including “the manner in which

the controlled substance was packaged, the behavior of the defendant, the

presence of drug paraphernalia, and large sums of cash.” Commonwealth

v. Ratsamy, 934 A.2d 1233, 1237-1238 (Pa. 2007).               Expert opinion

testimony may also be admitted to establish “whether the facts surrounding

the possession of controlled substances are consistent with [the] intent to

deliver rather than with [the] intent to possess [them] for personal use.”

                                    - 12 -
J-S07020-15


Id.   “The expert testimony of a witness qualified in the field of drug

distribution, coupled with the presence of drug paraphernalia, is sufficient to

establish intent to deliver.” Commonwealth v. Carpenter, 955 A.2d 411,

414 (Pa. Super. 2008).

      Viewing   the    evidence   in    the     light   most   favorable   to   the

Commonwealth, the evidence is clearly sufficient to support Appellant’s

PWID conviction.      Indeed, the evidence supporting Appellant’s PWID

conviction includes: Appellant was found with over 11.1 grams of cocaine on

his person (which, as Criminal Investigator Haser testified, constitutes a

significant quantity of cocaine); the street-value of the seized cocaine was

over $1,000.00 (which is a significant amount of product to carry); the

cocaine was separated into individual, color-coded baggies (which, as

Criminal Investigator Haser testified, is a hallmark of a drug dealer and

which allowed for distribution of the cocaine in a quicker, easier, and more

precise manner); both Officer Matz and Criminal Investigator Haser testified

that, during questioning, Appellant admitted to possessing the cocaine with

the intent to distribute; and, Criminal Investigator Haser testified that, in his

expert opinion, Appellant possessed the cocaine with the intent to distribute.

      Despite the substantial and compelling quantum of physical evidence

and expert testimony adduced by the Commonwealth to establish that

Appellant intended to distribute the drugs seized from his person, Appellant

nevertheless asserts that the evidence introduced at his trial was insufficient


                                       - 13 -
J-S07020-15


to support a conviction for PWID because he testified that he had a “bad

cocaine habit” and possessed the cocaine for personal use. In this context,

Appellant challenges the weight and credibility given by the jury to the

evidence and testimony presented.         However, we may not re-weigh the

evidence or substitute our own judgment for that of the fact-finder, as that

would     impermissibly   deprive   the   verdict   winner,   in   this    case   the

Commonwealth, of “the full effect of its having prevailed upon an issue in

the trial court.” Ratsamy, 934 A.2d at 1237.

        In this case, Appellant presented testimony regarding his personal use

of the seized drugs to the jury and the jury was free to accept all, part, or

none of that evidence in passing upon the credibility of the witnesses and

determining the weight of the proof offered at trial. See id. By its verdict,

the jury clearly credited the Commonwealth’s evidence and rejected, at least

in part, the testimony introduced by Appellant. Such was its province.

        Under Ratsamy, because there was sufficient, credible evidence to

support the verdict, we may not disturb the jury’s findings.              Appellant’s

sufficiency of the evidence claim is thus frivolous.

        For Appellant’s second and final claim on appeal, Appellant contends

that the trial court abused its discretion when it sentenced Appellant in the

aggravated range of the sentencing guidelines. Specifically, Appellant claims

that the trial court “improperly relied upon [Appellant’s] alleged mendacity




                                      - 14 -
J-S07020-15


when imposing an aggravated range sentence.”         Appellant’s Brief at 27.

This claim is waived.

      Appellant’s challenge is to the discretionary aspects of his sentence.

“[S]entencing is a matter vested in the sound discretion of the sentencing

judge, whose judgment will not be disturbed absent an abuse of discretion.”

Commonwealth v. Ritchey, 779 A.2d 1183, 1185 (Pa. Super. 2001).

Moreover, pursuant to statute, Appellant does not have an automatic right to

appeal the discretionary aspects of his sentence.         See 42 Pa.C.S.A.

§ 9781(b).    Instead, Appellant must petition this Court for permission to

appeal the discretionary aspects of his sentence. Id.

      As this Court has explained:

        [t]o reach the merits of a discretionary sentencing issue, we
        conduct a four-part analysis to determine: (1) whether
        appellant has filed a timely notice of appeal, Pa.R.A.P. 902,
        903; (2) whether the issue was properly preserved at
        sentencing or in a motion to reconsider and modify
        sentence, Pa.R.Crim.P. 720; (3) whether appellant’s brief
        has a fatal defect, Pa.R.A.P. 2119(f); and (4) whether there
        is a substantial question that the sentence appealed from is
        not appropriate under the Sentencing Code, [42 Pa.C.S.A.]
        § 9781(b).

Commonwealth v. Cook, 941 A.2d 7, 11 (Pa. Super. 2007).

      In the case at bar, while Appellant filed a timely notice of appeal and

post-sentence motion, Appellant failed to specifically raise his discretionary

aspects of sentencing claim in his post-sentence motion. Indeed, Appellant’s

post-sentence motion raised the following, boilerplate, claim: “that imposing

such a harsh sentence [was] manifestly excessive based upon the facts


                                     - 15 -
J-S07020-15



elicited at trial and [Appellant’s] prior record.”      Appellant’s Post-Sentence

Motion, 6/24/14, at 2.

      Appellant’s boilerplate claim did not suggest to the trial court that

Appellant was claiming error based upon the trial court (allegedly)

“improperly rel[ying] upon [Appellant’s] alleged mendacity when imposing

an aggravated range sentence.” Appellant’s Brief at 27. As such, Appellant

“did not give the sentencing judge an opportunity to reconsider or modify

[Appellant’s] sentence on this basis.”          Commonwealth v. Reeves, 778

A.2d 691, 692-693 (Pa. Super. 2001).            Appellant’s discretionary aspect of

sentencing claim is thus waived on appeal. Pa.R.A.P. 302(a) (“[i]ssues not

raised in the lower court are waived and cannot be raised for the first time

on appeal”).

      We have independently considered the issues raised within Appellant’s

brief and have determined that they are either frivolous or waived.             In

addition, after an independent review of the entire record, we see nothing

that might arguably support this appeal.           The appeal is therefore wholly

frivolous. Accordingly, we affirm Appellant’s judgment of sentence and grant

counsel’s petition to withdraw appearance.

      Petition to withdraw appearance granted.             Judgment of sentence

affirmed. Jurisdiction relinquished.




                                       - 16 -
J-S07020-15




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/27/2015




                          - 17 -